Waterman, P. J. Angie Traeger and Charles Traeger are the only persons shown to be in actual occupancy of said premises. Angie Traeger was a party to the suit in which the decree of sale was entered. She having since intermarried with Charles Traeger, and being in the occupancy of the premises, his occupancy is presumptively through her. The affidavits of appellant and Barker, that he, appellant, took possession November 6,1890, and has since been in possession, and that appellant placed Charles Traeger in possession, are mere statements of conclusions. What did appellant do from which he concludes that lie took possession? In what way, by what acts, did appellant place Charles Traeger in possession, should have been shown. Affidavits should set forth facts. It is then for the court to draw conclusions from the facts proved. Waarich v. Winter, 33 Ill. App. 36; Shultz v. Plankinton Bank, 40 Ill. App. 462. Charles Traeger, who is shown to be an occupant of these premises, makes no statement that he so holds under appellant, nor does Angie Traeger claim to be occupying under authority conferred by appellant. The impression left by a consideration of these affidavits is that appellant is acting merely as the instrument of Angie Traeger, and that she it is who is the real assignee of the Patch lease. The order of the Superior Court is affirmed. Order affirmed.